Citation Nr: 9919240	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-18 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
hiatal hernia with reflux esophagitis, currently evaluated as 
30 percent disabling.  

2.  Entitlement to an effective date prior to February 17, 
1999 for the award of a 30 percent evaluation for a hiatal 
hernia with reflux esophagitis.  


REPRESENTATION

Appellant represented by:	Veterans Affairs Commission, 
Mississippi 


ATTORNEY FOR THE BOARD

John T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1973.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's 
service-connected hiatal hernia.  In October 1996, the RO, in 
pertinent part, granted a temporary total rating for the 
veteran's service-connected gastrointestinal disability for 
the period from February 4 to March 31, 1996 under the 
provisions of 38 C.F.R. § 4.30 (1995) based upon 
convalescence following a period of hospitalization in 
February 1996; recharacterized the gastrointestinal 
disability as a hiatal hernia with reflux esophagitis; and 
assigned a 10 percent evaluation for that disability.  In 
July 1998, the Board remanded the veteran's claim to the RO 
for additional development of the record.  

In April 1999, the RO increased the evaluation for a hiatal 
hernia with reflux esophagitis from 10 to 30 percent and 
effectuated the award as of February 17, 1999.  The veteran 
has been represented throughout this appeal by the 
Mississippi Veterans Affairs Commission.  


REMAND

In written statements dated in July and November 1998, the 
veteran requested "a personal hearing before the Board 
tele-conference hearings."  The requested hearing has not 
been scheduled.  Accordingly, this case is REMANDED for the 
following action:

The RO should schedule the veteran for 
the requested video hearing before a 
Member of the Board.  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board.  The purpose of this REMAND 
is to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claims.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


